Petition denied by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Richard Asare, a native and citizen of Ghana, petitions for review of an order of the Board of Immigration Appeals (Board) denying Asare’s motion to reconsider its decision upholding the Immigration Judge’s denial of his motion for a continuance. We have reviewed the administrative record and Asare’s claims, and find them to be without merit. We accordingly find *842no abuse of discretion in the denial of reconsideration, see Narine v. Holder, 559 F.3d 246, 249 (4th Cir. 2009), and deny the petition for review for the reasons stated by the Board. See In re Asare (B.I.A. Mar. 31, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in' the materials before this court and argument would not aid the decisional process.
PETITION DENIED